Title: To Alexander Hamilton from William Seton, 28 June 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 28 June 1791
Sir

I am just honored with your Letter of the 25th and hope tomorrow to hear from you in answer to mine of the 24th as the applications to pay in Money towards the Subscriptions to the Bank of the United States have now increased to the sum of 41775 Dollars beyond the last extention of forty thousand.
I have the honor to be with great respect   Sir   Your Obed. Humb Ser
